Citation Nr: 0623776	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking to reopen a claim 
for service connection for a right eye disability based on 
new and material evidence.  No other issue was appealed. 

In February 2004, the veteran testified at an RO hearing 
before a decision review officer.  A transcript of the 
hearing is part of the record.


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen his 
service connection claim for a right eye disability in a 
February 2000 rating decision; the veteran did not initiate a 
timely appeal of this decision.

2.  Evidence received since that February 2000 rating 
decision is cumulative of evidence previously considered, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision declining to reopen the 
veteran's service connection claim for a right eye disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
February 2000 rating decision to reopen a claim for service 
connection for a right eye disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2000, the RO denied the veteran's application to 
reopen a service connection claim for a right eye disability.  
The veteran did not file an appeal.  Therefore, the RO's 
February 2000 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.165(a) 
(2005) (amended definition of "new and material evidence" 
effective for claims filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the February 2000 rating decision 
that pertains to the veteran's claim for a right eye 
disability consists of a May 2003 VA examination, outpatient 
records from the VA Medical Center New Orleans, a letter from 
the veteran and duplicates of previously considered evidence.  
The Board finds that none of this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a) because 
the claim still lacks competent evidence of a nexus between 
the veteran's current right eye disability and his period of 
service from June 1978 to April 1995.

The May 2003 VA examination includes the medical opinion of a 
VA physician who reviewed the veteran's claims file and 
performed a clinical examination of the veteran.  The 
physician concluded that the veteran's current right eye 
condition is not service connected, but is due to post-
service September 2001 retinal detachment and subsequent 
surgical treatment which occurred at the Tulane Medical 
Center.  This evidence is "new" in that it was not 
presented to the RO at the time of the February 2000 
decision, but it is not material because it does not raise a 
substantial possibility of substantiating the veteran's 
claim.  Evidence against this claim does not provide a basis 
to reopen the claim. 

It is important for the veteran to understand that even if 
this claim were reopened, the medical evidence, as a whole, 
provides now more evidence against this claim, indicating a 
condition that began years after service with no association 
to service.  Accordingly, the Board finds that even if the 
claim were reopened, the claim would be denied. 

In a January 2002 clinical notation, a VA examiner speculated 
that an in-service right eye injury "may have contributed 
to" his current right eye disability.  However, this 
progress note is of no probative value, because it is based 
on an inaccurate medical history, incorrectly stating the 
veteran had a right eye retinal tear while in service in 
1991.  Such an injury is not demonstrated in the service 
medical records.  With respect to medical opinions, in 
general, an opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  The Board is not bound to accept medical 
opinions which are based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Thus, the notation is not new and material. 

In addition, the veteran has submitted copies of his service 
medical records.  However, his service medical records were 
before the RO in February 2000 and were considered at that 
time.  As the veteran has merely submitted copies of records 
previously considered by VA, this evidence is not new and 
material.

Finally, the veteran's own lay statements are cumulative of 
evidence previously considered.  To the extent the veteran's 
statements also reflect his personal belief that his current 
right eye condition is related to service, the Board 
emphasizes that lay assertions of medical status or etiology 
do not constitute competent medical evidence, and therefore 
do not raise a reasonable possibility of substantiating the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that no new and material 
evidence has been received to reopen a claim for service 
connection for a right eye disability.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened. 38 U.S.C.A. § § 5108.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated January 2003, as well 
as information provided in the February 2004 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant.

It may be argued that the RO did not clearly ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought. 

Based on a review of this case, in particular the January 
2003 notice to the veteran (particularly page three of this 
notice), the Board finds no basis to remand this case to the 
RO for additional notice development under Kent.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant this claim.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The Board is aware of the existence of private medical 
records relating to the veteran's treatment at the Tulane 
Medical Center in May 2001 for a right eye condition, and the 
RO advised the veteran to authorize the release of those 
records in the January 2003 VCAA letter.  As the veteran did 
not comply with this advice, there is nothing more the Board 
can do with regard to these records.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As there is no other indication or allegation 
that relevant evidence remains outstanding that could be 
obtained, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  A remand of this case would serve 
no constructive purpose.

In this regard, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in Section 5108 of this title."  
38 U.S.C.A. § 5103A(f).


ORDER

As new and material evidence to reopen the claim for service 
connection for a right eye disability has not been presented, 
the appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


